Appeal from a decision of the Unemployment Insurance Appeal Board, filed August 5, 1993, which, upon reconsideration, adhered to its prior decision ruling that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
Upon review of the record, we find that there is substantial evidence to support the Board’s determination that claimant, the part-owner of a dry cleaning business, caused his own unemployment by closing an operating business without a compelling reason for doing so. Significantly, claimant testified that he sold his business because, inter alia, he wanted to work "a little easier”. Claimant also testified that the business would have stayed open if a suitable offer had not been received. Under the circumstances, we find no reason to disturb the Board’s finding that claimant terminated his business for personal and noncompelling reasons.
Cardona, P. J., Mercure, White, Casey and Peters, JJ., concur. Ordered that the decision is affirmed, without costs.